Citation Nr: 0940854	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-26 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for hearing loss and 
tinnitus.

The Veteran's Notice of Disagreement with that decision was 
received at the RO in February 2007.  The RO issued a 
Statement of the Case (SOC) in July 2007.  The Veteran 
perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO 
in August 2007.  

The RO subsequently issued a rating decision in August 2007 
that granted service connection for bilateral hearing loss.  
This action represents a full grant of benefits on appeal 
with respect to that issue.  

The Veteran initially requested to appear for a travel Board 
hearing before a Veterans Law Judge sitting at the RO; 
however, he later cancelled that request and did not wish to 
reschedule.

Due to the Veteran's advancing age, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's tinnitus had its onset many years after 
discharge from service and the weight of the competent 
medical and lay evidence of record indicates that the 
Veteran's tinnitus is less likely than not attributable to 
any incident of service including in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131 (West Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for tinnitus is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That notwithstanding, the RO 
cured the defect by sending a subsequent letter to the 
Veteran in October 2006 that specifically notified the 
Veteran regarding the assignment of disability ratings and 
effective dates for any grant of service connection.  

Moreover, the notices issued to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA attempted to obtain service treatment records STRs; 
however, after a thorough search it was determined that the 
Veteran's STRs were unavailable, and a formal finding to that 
effect was prepared and associated with the claims file in 
August 2006.  Notwithstanding the lack of STRs in this case, 
the RO has assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that his tinnitus is the result of 
acoustic trauma during his two years of active military 
service as a tanker between 1953 and 1955.  

As noted in the Section I, above, the Veteran's STRs are 
unavailable for review; however, it is undisputed that the 
Veteran did not develop tinnitus during service.  Unlike the 
Veteran's hearing loss, which the Veteran asserts began 
during service, the Veteran did not notice ringing in his 
ears, mainly in the left ear, until many years after 
discharge from service, according to his own report at a VA 
examination in July 2007.

Based on the Veteran's competent lay statements regarding the 
onset of his hearing loss and tinnitus, and based on the 
Veteran's in-service noise exposure as a tanker, the VA 
examiner in July 2007 opined that the Veteran's hearing loss 
was as likely as not caused by or a result of acoustic 
trauma; however, by contrast, the examiner also opined that 
the tinnitus was less likely as not caused by or the result 
of acoustic trauma.  As a result of that opinion, service 
connection for hearing loss was established, but service 
connection for tinnitus was denied.  The Board agrees with 
that outcome.

The examiner essentially conceded noise exposure during 
service, and, in providing a rationale for finding in favor 
of in-service noise induced hearing loss, the examiner noted 
that the Veteran noticed a hearing loss during active 
service, and that his hearing loss was beyond age norms with 
no significant civilian noise exposure reported.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., a decrease in the ability to hear, 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts who are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In essence, service connection for hearing loss was granted 
because the Veteran's lay statements were competent, and they 
were supported by the other evidence of record, which 
included a competent medical opinion.  This is not the case, 
however, with regard to the tinnitus claim.

The tinnitus claim can be distinguished from the hearing loss 
claim in this case because, here, the Veteran does not allege 
that his tinnitus began during service; but rather, he 
reports that his tinnitus had its onset many years after 
discharge from service.  The later onset of the tinnitus is 
the key element that distinguishes the tinnitus claim from 
the hearing loss claim.  Despite the post-service onset of 
tinnitus, many years after service discharge, the Veteran 
believes that his tinnitus is the result of in-service noise 
exposure.  While the Veteran's opinion regarding the likely 
etiology of his current tinnitus may not be disregarded 
simply because the Veteran does not have a medical degree, 
his opinion regarding the matter is outweighed by the opinion 
of the VA doctor, who is a medical professional, and who in 
July 2007 opined that the Veteran's tinnitus was less likely 
than not a result of in-service acoustic trauma.  The 
examiner specifically rationalized that the Veteran's left 
ear tinnitus was inconsistent with his symmetrical hearing 
loss pattern, (for which the examiner opined was service-
connected.)  Moreover, the fact that the Veteran's tinnitus 
began long after military service tends to weigh against the 
Veteran's assertion of a medical nexus between military 
service and his tinnitus.  Significant probative value is 
placed on the absence of treatment for many years.  This 
suggests that the post-service tinnitus first reported during 
this decade is too remote in time to support a finding of in-
service causation.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

The evidence in this case, including the Veteran's own 
statements regarding the onset of his tinnitus, does not 
support a claim of service connection for tinnitus.  As the 
preponderance of the evidence is against the claim of service 
connection for tinnitus; there is no doubt to be resolved; 
and service connection for tinnitus is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


